 1

 2

 3

 4

 5

 6

 7                        UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA

 9

10   DAVID FLYNN,                                      Case No. 1:16-cv-01052-AWI-BAM (PC)
11                      Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS REGARDING
12          v.                                         DEFENDANT’S MOTION FOR SUMMARY
                                                       JUDGMENT
13   CANLAS, et al.,
                                                       (ECF No. 59)
14                      Defendants.
15

16          Plaintiff David Flynn (“Plaintiff”) is a former state prisoner proceeding pro se and in

17   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds

18   against Defendant Maddox for deliberate indifference to serious medical needs in violation of the

19   Eighth Amendment and for falsification of medical appeals responses. This matter was referred

20   to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On September 9, 2019, the Magistrate Judge issued findings and recommendations that

22   Defendant’s motion for summary judgment be granted. (ECF No. 59.) The findings and

23   recommendations were served on the parties and contained notice that any objections were to be

24   filed within fourteen (14) days after service. (Id. at 13.) No objections have been filed, and the

25   deadline to do so has expired.

26          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court has conducted a
27   de novo review of this case. Having carefully reviewed the entire file, the Court finds the

28   findings and recommendations to be supported by the record and by proper analysis.
                                                      1
 1          Accordingly, IT IS HEREBY ORDERED that:

 2      1. The findings and recommendations issued on September 9, 2019, (ECF No. 59), are

 3         adopted in full;

 4      2. Defendant’s motion for summary judgment, (ECF No. 52), is GRANTED; and

 5      3. Judgment shall be entered in favor of Defendant Maddox and the Clerk of the Court is

 6         directed to close this case.

 7
     IT IS SO ORDERED.
 8

 9   Dated: September 30, 2019
                                              SENIOR DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   2
